                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA
                         COLUMBIA DIVISION

 Ricky T. Kirkland,                     )     C/A No.: 3:19-2068-CMC-SVH
                                        )
             Plaintiff,                 )
                                        )
       vs.                              )                 ORDER
                                        )
 Ferring Pharmaceuticals, Inc.,         )
                                        )
             Defendant.                 )
                                        )

      Ricky T. Kirkland (“Plaintiff”) filed this action alleging job-related

discrimination claims against Ferring Pharmaceuticals, Inc. (“Defendant”).

On October 30, 2019, Defendant filed a motion to dismiss references to Title

VII claims and requested attorneys’ fees for the motion. [ECF No. 8]. On

December 18, 2019, the Honorable Cameron McGowan Currie, United States

District Judge, granted Defendant’s motion for partial dismissal, granted

Defendant’s request for attorneys’ fees and costs associated with the motion,

and permitted Defendant to submit a petition for fees by January 3, 2020.

[ECF No. 29]. Judge Currie also re-referred this matter to the undersigned

for pretrial proceedings. Id. This matter is before the court on Defendant’s

petition for attorneys’ fees and costs. [ECF No. 32]. The motion having been

fully briefed [ECF Nos. 33 and 34], it is ripe for disposition.
      Defendant’s petition for attorneys’ fees requests $5,944.50 in fees. In

determining what constitutes a reasonable number of hours and the

appropriate hourly rates (i.e., in calculating the lodestar fee), the court

considers the following factors: (1) the time and labor expended; (2) the

novelty and difficulty of the questions raised; (3) the skill required to properly

perform the legal services rendered; (4) the attorney’s opportunity costs in

pressing the instant litigation; (5) the customary fee for like work; (6) the

attorney’s expectations at the outset of the litigation; (7) the time limitations

imposed by the client or circumstances; (8) the amount in controversy and the

results obtained; (9) the experience, reputation and ability of the attorney;

(10) the undesirability of the case within the legal community in which the

suit arose; (11) the nature and length of the professional relationship

between attorney and client; and (12) attorneys’ fees awards in similar cases.

Barber v. Kimbrell’s, Inc., 577 F.2d 216, 226 (4th Cir. 1978); Jackson v.

Estelle’s Place, LLC, 391 Fed. App’x 239, 243–44 (4th Cir. 2010).

      Although the court must consider all twelve of the factors, it need not

rigidly apply these factors, as not all may affect the fee in a given case.

“[T]hese factors should be considered in determining the reasonable rate and

the reasonable hours, which are then multiplied to determine the lodestar

figure which will normally reflect a reasonable fee.” E.E.O.C. v. Serv. News


                                        2
Co., 898 F.2d 958, 965 (4th Cir. 1990). In determining whether a rate is

reasonable, the court is to consider “prevailing market rates in the relevant

community.” Rum Creek Coal Sales, Inc. v. Caperton, 31 F.3d 169, 175 (4th

Cir.1994) (quoting Blum v. Stenson, 465 U.S. 886, 895 (1984)). Further, this

court’s Local Civ. Rule 54.02(A) provides that attorneys’ fee petitions must

comply with Barber “and shall state any exceptional circumstances and the

ability of the party to pay the fee.” Local Civ. Rule 54.02(A) (D.S.C.).

        Although Defendant did not address the             Barber factors, the

undersigned addresses the factors to the extent the information has been

provided. A review of the fees expended shows defense counsel spent 15.6

hours    drafting   the   proposed   stipulation   of   partial   dismissal   and

correspondence to Plaintiff’s counsel, as well as the motion itself; 2.3 hours

evaluating and considering Plaintiff’s response regarding the motion,

including correspondence with Plaintiff’s counsel; 0.9 hours reviewing and

considering the undersigned’s report and recommendation (“the Report”); and

4.2 hours drafting a reply to Plaintiff’s objections to the Report. [ECF No. 32-

1]. The court finds that the questions involved were not difficult and the

skills required were not particularly high. It also appears Defendant was

balancing the deadline to file an answer and/or motion in response to the

complaint with providing Plaintiff’s counsel generous time to stipulate.


                                        3
Defense counsel also achieved the desired results.

      Defendant did not address the opportunity costs in pressing the

litigation; the customary fee for like work; the attorneys’ expectations at the

outset of the litigation; the experience, reputation, and ability of the

attorneys; the undesirability of the case within the legal community; the

nature and length of the professional relationship between attorney and

client; or attorneys’ fees in similar cases. [ECF No. 32].

      As stated in the Report, with which Judge Currie agreed in granting

the request for fees, Plaintiff’s counsel could have avoided this motion if he

had signed the stipulation originally proposed by Defendant.1 However, the

court notes Defendant spent considerable time on a simple legal issue.2 In

addition, Defendant failed to address the important factors of the complexity

of the issue and the skill required in its petition for attorneys’ fees. After

considering all of the Barber factors at issue, the undersigned finds a

reasonable amount of fees to be 50% of that requested and awards Defendant



1 Similarly, the court rejects Plaintiff’s argument that it is not responsible for
the attorneys’ fees accrued when filing a reply to Plaintiff’s objections to the
Report. If Plaintiff had not continued to take an unreasonable position in its
objections to the Report, Defendant would not have been forced to continue
accruing fees. The undersigned interprets the defense of the motion,
including a reply to objections to be fees “associated with the motion”
pursuant to Judge Currie’s order. [ECF No. 29 at 4]
2 The undersigned notes Judge Currie’s order authorized “a petition for

reasonable attorneys’ fees.” [ECF No. 29 at 4].
                                          4
$2,972.25.

     IT IS SO ORDERED.




January 28, 2020               Shiva V. Hodges
Columbia, South Carolina       United States Magistrate Judge




                           5
